Hamilton App. No. C-010576. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ entry dated August 2, 2002:
“Must a trial court, before ruling on a motion for summary judgment under Civ.R. 56, either set an oral or non-oral hearing date or establish a cut-off date for parties to submit affidavits or materials opposing the motion?”
Douglas and P.E. Sweeney, JJ., dissent.
The conflict ease is Hall v. Klien (Sept. 3, 1999), Wood App. No. WD-99-001, 1999 WL 682584.